Citation Nr: 1143267	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  10-24 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC).


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The appellant seeks to establish veteran status for his father, who died on September [redacted], 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


FINDINGS OF FACT

1.  The appellant's father does not have veteran status.

2.  The appellant is over the age of 22 and not entitled to DIC benefits.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.57, 3.102 , 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) benefits may be awarded to a veteran's child for a veteran's death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.312.  A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  For DIC purposes "veteran" includes persons who died in active service and whose death was not due to willful misconduct. 38 CFR § 3.1(d).  For DIC purposes, "child" means a person who is unmarried and (i) who is under the age of eighteen years; (ii) who, before attaining the age of eighteen years, became permanently incapable of self-support; or (iii) who, after attaining the age of eighteen years and until completion of education or training (but not after attaining the age of twenty-three years), is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) ; 38 C.F.R. §§ 3.57.

At issue is whether the appellant's father was a veteran as defined by 38 C.F.R. § 3.1(d).  In this case, the appellant states that his father was a Vietnamese citizen who worked as an advisor to the U.S. military during the Vietnam War.  His father did not have a Social Security number and did not serve in the U.S. Military.  He was assassinated in 1971 by the Vietcong.

Unfortunately, as noted above, DIC benefits can be paid only to a veteran's child.  However, since the deceased did not serve in the U.S. military, naval, or air service, he does not qualify as a veteran under 38 C.F.R. § 3.1(d).  Therefore, DIC benefits cannot be granted.

Further, even if the deceased qualified as a "veteran", the appellant does not qualify as a "child" for DIC purposes.  According to his claim form, the appellant was born in December 1971; therefore, he has surpassed the age limits provided for children entitled to DIC benefits.

Unfortunately, though the Board fully understands the appellant's position in this case, because the deceased does not qualify as a "veteran" and the appellant does not qualify as a "child" of a "veteran", DIC benefits cannot be granted.  Accordingly, the appeal is denied.

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R.             § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


